  Case 14-32985         Doc 52     Filed 02/06/19 Entered 02/06/19 09:15:57              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-32985
         TIMOTHY L GREENLEE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/10/2014.

         2) The plan was confirmed on 12/08/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/08/2016, 11/29/2016, 04/17/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/03/2018.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-32985       Doc 52        Filed 02/06/19 Entered 02/06/19 09:15:57                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $9,571.46
       Less amount refunded to debtor                            $269.27

NET RECEIPTS:                                                                                     $9,302.19


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $417.89
    Other                                                                   $385.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,802.89

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
APPLIED CARD BANK                Unsecured           0.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION           Unsecured         151.00           NA              NA            0.00       0.00
Associated Receivable            Unsecured         114.00           NA              NA            0.00       0.00
CHASE CC                         Unsecured         500.00           NA              NA            0.00       0.00
CHECK INTO CASH                  Unsecured      1,100.00            NA              NA            0.00       0.00
CHICAGO CENTRAL EMERG PHYS       Unsecured           0.00           NA              NA            0.00       0.00
CITGO OIL/CITIBANK               Unsecured           0.00           NA              NA            0.00       0.00
CITGO OIL/CITIBANK               Unsecured      1,051.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,600.00       3,736.24        3,736.24           0.00       0.00
Comcast                          Unsecured         274.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,000.00            NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured           0.00           NA              NA            0.00       0.00
CREDIT UNION 1                   Unsecured         337.99        337.99          337.99           0.00       0.00
FIRST NATIONAL BANK OF MARIN     Unsecured           0.00           NA              NA            0.00       0.00
FIRST PREIMER BANK               Unsecured         501.00           NA              NA            0.00       0.00
FIRST PREIMER BANK               Unsecured         372.00           NA              NA            0.00       0.00
FIRST PREIMER BANK               Unsecured         526.00           NA              NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      1,600.00       1,415.27        1,415.27           0.00       0.00
IL DEPT OF REVENUE               Priority             NA          15.00           15.00           0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority            0.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority             NA       1,639.17        1,639.17          64.74       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA           0.01            0.01           0.00       0.00
LEGACY VISA                      Unsecured         300.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured         901.00        597.19          597.19           0.00       0.00
MARIN                            Unsecured         964.00           NA              NA            0.00       0.00
MERCY PHYSICIAN BILLING          Unsecured         210.00           NA              NA            0.00       0.00
MERCY PHYSICIAN BILLING          Unsecured         124.00           NA              NA            0.00       0.00
PATHOLOGY CONSULTANTS OF CHI     Unsecured         465.00           NA              NA            0.00       0.00
PATRICIA BECKWITH                Priority            0.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC      Unsecured         924.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00        399.15          399.15           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-32985       Doc 52     Filed 02/06/19 Entered 02/06/19 09:15:57                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal        Int.
Name                              Class   Scheduled        Asserted      Allowed         Paid           Paid
PRA RECEIVABLES MGMT          Unsecured         626.00          467.01        467.01           0.00         0.00
RADIOLOGICAL PHYSICIANS       Unsecured         477.00             NA            NA            0.00         0.00
RADIOLOGICAL PHYSICIANS       Unsecured         151.00             NA            NA            0.00         0.00
RECEIVABLE MGMT               Unsecured         250.00             NA            NA            0.00         0.00
RENT A CENTER CORP            Secured        1,000.00              NA       1,000.00      1,000.00        71.26
RENT A CENTER CORP            Unsecured      1,000.00              NA            NA            0.00         0.00
SALUTE                        Unsecured         811.00             NA            NA            0.00         0.00
SPRINT NEXTEL                 Unsecured         300.00        1,140.13      1,140.13           0.00         0.00
ST IL TOLLWAY AUTHORITY       Unsecured      4,800.00              NA            NA            0.00         0.00
ST JAMES RADIOLOGISTS         Unsecured           0.00             NA            NA            0.00         0.00
ST JAMES RADIOLOGISTS         Unsecured           0.00             NA            NA            0.00         0.00
SULLIVAN URGENT AID CENTERS   Unsecured            NA            28.58         28.58           0.00         0.00
SULLIVAN URGENT AID CENTERS   Unsecured            NA            28.58         28.58           0.00         0.00
TITLEMAX OF ILLINOIS          Unsecured            NA              NA         126.91           0.00         0.00
TITLEMAX OF ILLINOIS          Secured        2,900.00         2,900.00      2,900.00      2,900.00       463.30
T-MOBILE/T-MOBILE USA INC     Unsecured           0.00          528.11        528.11           0.00         0.00
TRIBUTE MASTERCARD            Unsecured         682.00             NA            NA            0.00         0.00
VERIZON                       Unsecured            NA           584.93        584.93           0.00         0.00
VERIZON                       Unsecured         512.00          502.54        502.54           0.00         0.00
WOW INTERNET & CABLE          Unsecured         374.00             NA            NA            0.00         0.00
WOW INTERNET & CABLE          Unsecured         351.00             NA            NA            0.00         0.00
ZENITH ACQUISITION            Unsecured         811.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                   $0.00
      Mortgage Arrearage                                     $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                            $2,900.00          $2,900.00                 $463.30
      All Other Secured                                  $1,000.00          $1,000.00                  $71.26
TOTAL SECURED:                                           $3,900.00          $3,900.00                 $534.56

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00               $0.00                  $0.00
       Domestic Support Ongoing                              $0.00               $0.00                  $0.00
       All Other Priority                                $1,654.17              $64.74                  $0.00
TOTAL PRIORITY:                                          $1,654.17              $64.74                  $0.00

GENERAL UNSECURED PAYMENTS:                              $9,892.64                $0.00                 $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-32985         Doc 52      Filed 02/06/19 Entered 02/06/19 09:15:57                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,802.89
         Disbursements to Creditors                             $4,499.30

TOTAL DISBURSEMENTS :                                                                        $9,302.19


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
